DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST NON-FINAL OFFICE ACTION for Application #16/297,404, filed on 03/08/2019.  
Claims 1-20 are pending and have been examined. 




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to ineligible subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 15 is directed to a method, or process.  A process is a statutory category for patentability.  Claim 1 is directed to a device.  The device is comprised of a processor and a memory.  Therefore, the device is interpreted as an apparatus.  An apparatus is a statutory category for patentability.  Claim 8 is directed to a non-transitory computer-readable medium.  The medium is interpreted as an article of manufacture.  An article of manufacture is a statutory category 
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to. Claims 1, 8, and 15 are directed to “determining one or more attributes of a user of a particular user equipment, “comparing the one or more attributes of the user to attributes of a plurality of other users, generating a model for the user based on the comparing of the one or more attributes of the user to the attributes of the plurality of other users, determining one or more attributes of a product that is available for purchase, determining, based on the generated model and based on the one or more attributes of the product, a likelihood that the user will purchase the product, determining the likelihood that the user will purchase a product exceeds a threshold likelihood, presenting a selectable option to purchase the product, receive an indication that the selectable option was selected, and placing an order for the product on behalf of the user based on the indication that the selectable option was selected.”  The claims are determined to be directed to an abstract idea, namely a mental process.  A mental process, as described in the January 7th 2019 Patent Eligibility Guidance from page 52 of the Federal Register includes such as “concepts performed in the human mind including an observation, evaluation, judgment, opinion.”  The claim steps could easily be done mentally by a human operator, such as an in-person customer service representative with access to a physical database of user profiles and with access to available products for purchase.  Facilitating a user selection of an order for a product could be done even verbally by such a representative.  The use of a model for comparison could be done with a pen and paper and access to the same profile attributes of a plurality of users, and the current user could be evaluated mentally by visual cues or taking in of information.  The “generating of a model,” absent any further detail or any kind of feedback loop that facilitates training of the model, could also easily be done by a human operator with pen 
Per Step 2A, Prong 2 of the analysis, the examiner must now identify if the abstract idea is integrated into a practical application.  The additional claim elements beyond the abstract idea include the “presenting of a pre-populated graphical user interface to the UE associated with the user,” and receiving an indication that the selectable option in the GUI was selected.  These elements are considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The additional claim elements beyond the abstract idea include the “presenting of a pre-populated graphical user interface to the UE associated with the user,” and receiving an indication that the selectable option in the GUI was selected.  These elements are considered “receiving and/or transmission of data over a network” which is listed in the MPEP 2106.05 (d) (ii) as an example of computer functioning that is considered "well-understood, routine, and conventional," citing Symantec- see “receiving or transmitting data over a network,” Ultramercial, and buySAFE v Google.  Further, the GUI is simply used as a tool to automate the abstract idea, as it simply facilitates what could be done verbally, via a live video chat, by email, or in writing.  The GUI is recited at a high level of generality and is nothing more than a generic interface in its use.  The actual recited components, such as a processor and a memory, are written at a high level of generality, and are considered generic recitations of general purpose computers, such as a server, which is a processor and memory, and not a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The components are used as tools to automate the abstract idea.  Therefore, the examiner does not consider the additional limitations beyond the abstract idea itself to be “significantly more.”       
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely receiving attributes, comparing the attributes, generating a model, using the model to predict a product purchase, presenting 
When considering the dependent claims, claim 2 only slightly limits three of the elements of the independent claim, and none of the changes are considered sufficient to change the analysis, and therefore claim 2 is considered part of the abstract idea.  Claim 3 is considered conventional computer functioning, absent any further detail, as “using one or more machine learning techniques” is recited at a high level of generality.  Therefore, the examiner takes Official Notice that it is old and well known to use machine learning techniques to determine of forecast a likelihood of an action.  Claim 4 is considered part of the abstract idea, as calculating and comparing of scores based on the model is considered a mental process and not significantly more or a practical application.  Claim 5 is considered insignificant extra-solution activity and not significantly more, as the type of attribute data that is analyzed does not change the nature of the invention (see MPEP 2106.05 (g)).  Claim 6 is considered part of the abstract idea, as identifying a classification of one or more users and assigning the same classification to another similar user could be done mentally or with a pen and paper.  Claim 7 is considered part of the abstract idea as it simply repeats some of the steps of the independent claims using a second threshold level.  Further, the use of the GUI is still subject to the same analysis under Step 2A, Prong 2 and Step 2B as has already been shown above.  The other dependent claims mirror those discussed above.  
     Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory and/or ineligible subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-10, and 14-17 are rejected under 35 USC § 103 as being unpatentable over Bullock, et al., Pre-Grant Publication No. 2019/0347689 A1 in view of So, Patent No. 9,430,796 B1.
Regarding Claims 1, 8, and 15, Bullock teaches:
A device (medium) (method)… comprising:
a non-transitory computer-readable medium storing a set of processor-executable instructions and one or more processors configured to execute the set of processor-executable instructions (see Figure 2 and [0021])
wherein executing the set of processor-executable instructions causes the one or more processors to:
determine one or more attributes of a user of a particular user equipment ("UE") (see at least [0022] in which user attributes for the device user are determined)
compare the one or more attributes, of the user, to attributes of a plurality of other users (see [0048]-[0050] and [0078] in which attributes are compared to attributes of other similar users)
generate a model for the user based on the comparing of the one or more attributes, of the user, to the attributes of the plurality of other users (see [0047]-[0050] and [0078] in which a machine learning model is generated and trained based on the comparison of attributes)
determine one or more attributes of a product that is available for purchase (see [0077] in which an input into the model to predict likelihood of purchase includes a product attribute such as availability of the product)
determine, based on the generated model and based on the one or more attributes of the product, a likelihood that the user will purchase the product (see [0077] in which an input into the model to predict likelihood of purchase includes a product attribute such as availability of the product and is used along with the other input factors to predict a likelihood as in [0047]-[0050] and [0078])
determine that the likelihood, that the user will purchase the product, exceeds a threshold likelihood (see [0047])
based on determining that the likelihood that the user will purchase the product exceeds the threshold likelihood, present an advertisement interface with links to purchase products to the UE associated with the user (see at least [0047]) 

wherein the GUI is pre-populated with a selectable link to a URL to purchase the product, and wherein presenting the pre-populated GUI to the UE causes the UE to display the pre-populated GUI (see [0047], [0057], and [0065])


Bullock, however, does not appear to specify:
present a pre-populated graphical user interface to the UE associated with the user, 
wherein the GUI is pre-populated with a selectable option to purchase the product
receive an indication that the selectable option in the GUI was selected
place an order for the product on behalf of the user, based on the indication that the selectable option in the GUI was selected

So teaches:
present a pre-populated graphical user interface to the UE associated with the user, wherein the GUI is pre-populated with a selectable option to purchase the product (see Figure 5 in which a pre-populated GUI is displayed on the mobile device)
receive an indication that the selectable option in the GUI was selected (see Figure 5 and Column 16, line 50-Column 17, line 32 in which the interface includes a selectable option which, when selected initiates an automatic purchase of the product)
place an order for the product on behalf of the user, based on the indication that the selectable option in the GUI was selected (see Figure 5 and Column 16, line 50-Column 17, line 32 in which the interface includes a selectable option which, when selected initiates an automatic purchase of the product)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine So with Bullock because Bullock already teaches an advertisement interface shown to a user in response to predicted likelihood that the user will purchase a product in response 

Regarding Claims 2, 9, and 16, the combination of Bullock and So teaches:
the device of claim 1…
Bullock further teaches:
identify a plurality of options associated with the product (see [0053], [0057], and especially [0074]-[0075] in which various third party website links are available to present with the content item for the user to select as a purchase option, and one link is selected for presentation from among the many various options based on a predicted likelihood of purchase using that particular link)
select, based on the model for the user, a particular option, of the plurality of options associated with the product (see [0053], [0057], and especially [0074]-[0075] in which various third party website links are available to present with the content item for the user to select as a purchase option, and one link is selected for presentation from among the many various options based on a predicted likelihood of purchase using that particular link)
wherein the pre-populated GUI further includes a selection of the particular option  (see [0053], [0057], and especially [0074]-[0075] in which various third party website links are available to present with the content item for the user to select as a purchase option, and one link is selected for presentation from among the many various options based on a predicted likelihood of purchase using that particular link)
**The Examiner notes that while the particular option taught by Bullock is a third party link and not a direct purchase button, So has already been shown to teach that limitation, and so here Bullock is being used to teach the additional limitations of identifying a plurality of options and then selecting one from among the plurality for presentation on the interface based on the predicted likelihood.** 

Regarding Claims 3, 10, and 17, the combination of Bullock and So teaches:
the device of claim 1…
Bullock further teaches:
wherein the threshold likelihood is determined using one or more machine learning techniques (see [0047]-[0050])

Regarding Claims 7 and 14, the combination of Bullock and So teaches:
the device of claim 1…
Bullock further teaches:
wherein the threshold likelihood is a first threshold (see [0047])
Bullock and So, however, does not appear to specify:
identify, based on the model, a likelihood that the user will purchase another product associated with the product
determine that the likelihood, that the user will purchase the other product associated with the product, exceeds a second threshold likelihood
pre-populate the GUI with an option to purchase the other product associated with the product
Bullock does however teach:
identify, based on the model, a likelihood that the user will purchase a product
determine that the likelihood, that the user will purchase the product associated with the product, exceeds a threshold likelihood (see [0077] in which an input into the model to predict likelihood of purchase includes a product attribute such as availability of the product and is used along with the other input factors to predict a likelihood as in [0047]-[0050] and [0078])
pre-populate the GUI with a link to a URL to purchase the product (see [0047], [0057], and [0065])
So does, however, teach:
pre-populate the GUI with an option to purchase the product (see Figure 5 and Column 16, line 50-Column 17, line 32 in which the interface includes a selectable option which, when selected initiates an automatic purchase of the product)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine identify, based on the model, a likelihood that the user will purchase another product associated with the product, determine that the likelihood, that the user will purchase the other product associated with the product, exceeds a second threshold likelihood, and pre-populate the GUI with an option to purchase the other product associated with the product with Bullock and So because Bullock and So already teach the same steps for a first product, and do not limit the targeting of the GUI to only being a single time and for a single product, and simply do not teach it being done for a second product or calculating a second threshold, but one could easily modify the same teachings for a second product using only the same steps already described, and a ANOTHER ASSOCIATED product and SECOND threshold calculation would allow for the user to be targeted with a second purchase opportunity for another product they might also be interested in.



Claims 4, 11, and 18 are rejected under 35 USC § 103 as being unpatentable over Bullock, et al., Pre-Grant Publication No. 2019/0347689 A1 in view of So, Patent No. 9,430,796 B1 and in further view of Jeon, et al., Pre-Grant Publication No. 2018/0260840 A1.
Regarding Claims 4, 11, and 18, the combination of Bullock and So teaches:
the device of claim 3…
Bullock further teaches:
determine, for a plurality of users, a plurality of corresponding scores, wherein a particular score for a particular user, of the plurality of users, represents a likelihood that the particular user will purchase a particular product (see at least [0053] in which the likelihood of the user purchasing a product is expressed in a score or other such value)
determine which users, of the plurality of users, purchased the particular product (see [0073])
Bullock and So, however, does not appear to specify:
compare the scores, for the users who did not purchase the product, to the scores for the users who purchased the product
determine or adjust the threshold likelihood based on the comparison of the scores, for the users who did not purchase the product, to the scores for the users who purchased the product
Jeon teaches:
compare the scores, for the users who did not purchase the product, to the scores for the users who purchased the product and determine or adjust the threshold likelihood based on the comparison of the scores, for the users who did not purchase the product, to the scores for the users who purchased the product (see [0041]-[0043] and [0081] in which a similarity score compared between users also includes whether the users have purchased or not purchased an item, and this is used for further predicting likelihood of purchase)
Jeon with Bullock and So because Bullock already teaches determination of a threshold based on a generated model as well as comparing likelihood to a threshold for targeting a content item, and comparing those users who have versus have not purchased a product would allow for better projection of likelihood of purchase based on the content item using the past actions of users including those who already have versus have not bought the product.  

Claims 5, 12, and 19 are rejected under 35 USC § 103 as being unpatentable over Bullock, et al., Pre-Grant Publication No. 2019/0347689 A1 in view of So, Patent No. 9,430,796 B1 and in further view of Purves, et al., Pre-Grant Publication No. 2015/0073907 A1.
Regarding Claims 5, 12, and 19, the combination of Bullock and So teaches:
the device of claim 1…
Bullock and So, however, does not appear to specify:
wherein the one or more attributes include mentions of a make or model of the product, on a social media account associated with the user
Purves teaches:
wherein the one or more attributes include mentions of a make or model, of the product, on a social media account associated with the user (see at least [0116] in which the user mentions or comments on a specific product including mention of brand such as Sephora using their social network account and this is used as a predictive purchase measure for targeting content)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Purves with Bullock and So because Bullock already teaches use of user behavior and attributes gathered from various sources to predict purchase behavior, and mentioning of a product brand, which is a type of product “make,” online on a social media account would give a significantly relevant factor of interest in purchase for use in predicting purchase behavior.  

Claims 6, 13, and 20 are rejected under 35 USC § 103 as being unpatentable over Bullock, et al., Pre-Grant Publication No. 2019/0347689 A1 in view of Irimie, et al., Pre-Grant Publication No. 2019/0173919 A1.
Regarding Claims 6, 13, and 20, the combination of Bullock and So teaches:
the device of claim 1…
Bullock and So, however, does not appear to specify:
identify classifications associated with one or more of the other users
classify the user with a same classification as another user that shares at least one attribute with the user
Bullock teaches:
identify classifications associated with one or more of the other users and classify the user with a same classification as another user that shares at least one attribute with the user (see [0219]-[0220] in which a user is classified based on having similar attributes to other users)
It would be obvious to one of ordinary skill in the art at the time of the filing of this application to combine Irimie with Bullock and So because Bullock already teaches targeting based on similarity to attributes of others users and classifying the user would allow for identification of a classification for targeting beyond the actual attributes themselves and in which more than one potential product could be relevant.  




Conclusion
The following prior art references was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Ho, Pre-Grant Publication No. 2008/0033832 A1- teaches a GUI targeted to a user mobile phone with an icon for direct purchase of a product
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/           Primary Examiner, Art Unit 3682